NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID KAVANDI,                                  No.    20-55740

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01252-CAS-AS

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      David Kavandi appeals pro se from the district court’s affirmance of the

Appeals Council’s dismissal of his request for review of an ALJ’s decision

granting disability insurance benefits under Title II of the Social Security Act. We

have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Smith v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Berryhill, 139 S. Ct. 1765, 1780 (2019) (holding that an Appeals Council dismissal

as untimely of a request for review, after a claimant has received an ALJ hearing

on the merits, is a final decision for purposes of 42 U.S.C. § 405(g)). We review

de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The Appeals Council did not abuse its discretion in dismissing Kavandi’s

request for review, where Kavandi failed to show good cause to excuse his

untimely filing. See 20 C.F.R. § 404.911 (discussing good cause). Even accepting

Kavandi’s assertion that he did not know his attorney amended the alleged onset

date, Kavandi did not show good cause where he did not dispute receiving the

ALJ’s notice, the ALJ’s decision, and the subsequent award notice, and he did not

allege that these materials contained incorrect or incomplete information. See 20

C.F.R. § 404.911(b)(6)-(7) (a claimant may show good cause where, for example,

the Commissioner provided “incorrect or incomplete information about when and

how to request administrative review” or where the claimant “did not receive

notice of the determination or decision”).

      All pending motions are denied.

      AFFIRMED.




                                         2                                   20-55740